DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are allowed.
Claim 15 is rejected herein.
It is recommended that Applicant amend claim 15 by deleting “any of claims 1-12 or a composition comprising a fungicidally effective amount of a compound of formula (I) as defined in”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for combatting or controlling phytopathogenic fungi, preventing phytopathogenic fungi.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art
5) the breadth of the claims
6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary
The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth herein below.
The nature of the invention
The claimed invention relates to a method of combating, preventing or controlling phytopathogenic fungi.
The state of the prior art
Methods and compositions for treating and controlling phytopathogenic fungi are well-known in the art.
The relative skill of those in the art
A person having ordinary skill in the art would be aware of known compounds for controlling phytopathogenic fungi.
The predictability of the art
A person having ordinary skill in the art would not be able to predict whether a compound that is not known for controlling phytopathogenic fungi would be able to prevent phytopathogenic fungi.
The breadth of the claims
The claims are broadly drawn to combating, preventing or controlling phytopathogenic fungi.  “Prevention” is defined in Webster's New World Dictionary as “to keep from happening; make impossible by prior action.”  Thus, prevention is regarded as 100% effective.  Therefore, treatment with the claimed compound would stop 100% of plants from being infected with fungi.  
The amount of direction or guidance provided
The instant specification does not teach a person having ordinary skill in the art how to prevent fungal growth with the claimed compounds.
The presence or absence of working examples
The instant specification does not provide data supporting 100% prevention of fungal infection.  The examples in the specification state at least 80% control, but do not teach 100% prevention.
The quantity of experimentation necessary
It would require undue experimentation to determine which compounds are capable, if any, of preventing fungal infection.
Therefore, for the aforementioned reasons, the Applicant is enabled for combatting or controlling phytopathogenic fungi, but is not reasonably enabled for preventing phytopathogenic fungi.
It is recommended that Applicant amend claim 15 to delete “preventing”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims 1-14 are drawn to quinoline (thio)carboxamide derivatives according to formula (I) which have antifungal activity.  The closest prior art, WO 2004/005261 A1, teaches agricultural chemical compounds containing a quinoline (thio)carboxamide derivative.  However, the compounds according to WO ‘261 differ from the instant claims in that positions R6 and R7 of the instant claims are two separate independent groups, whereas WO ‘261 teaches a cycloalkyl or cycloalkenyl group linking those two positions.
Therefore, the prior art does not teach or suggest compounds according to the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616